Citation Nr: 1817738	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-34 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Network Payment Center
 in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred by the Veteran with Anesthesia Associates and Renal Care Consultants between May 15, 2009 and July 1, 2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her current spouse


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The record indicates that the Veteran served on active duty from September 1987 to October 1989.  The appellant was the Veteran's surviving spouse at the time of his death in April 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 determinations issued by the Department of Veterans Affairs (VA) VISN 20 Network Payment Center in Portland, Oregon.

The appellant and her current husband testified at a hearing before the undersigned in February 2017.  Subsequently the appellant submitted additional evidence along with a waiver of AOJ (agency of original jurisdiction) review of that evidence.


FINDINGS OF FACT

1.  Between May 15, 2009 and July 1, 2009, the Veteran required medical treatment from Anesthesia Associates and from Renal Care Consultants; the medical treatment was not previously authorized by VA.

2.  At the time the medical treatment was furnished, the Veteran was not service-connected for any disability and was not participating in a vocational rehabilitation program.

3.  In August 2013, more than 90 days after the Veteran's medical treatment was last rendered, the claims for reimbursement were received by VA.


CONCLUSION OF LAW

The criteria for payment of, or reimbursement for, unauthorized medical expenses incurred from Anesthesia Associates and from Renal Care Consultants, between May 15, 2009 and July 1, 2009, have not been met.  38 U.S.C. § 1725 (2012); 38 C.F.R. § 17.1004(d) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In August 2013, VA received claims from the appellant for payment or reimbursement of the cost of private medical treatment provided to the Veteran by Anesthesia Associates and by Renal Care Consultants between May 15, 2009 and July 1, 2009.   

At her hearing February 2017 hearing the appellant reported that she tried to get the Veteran into a VA hospital in May 2009.  She said that the VA facility denied her request and she had to put the Veteran in a private hospital, resulting in the unauthorized private medical expenses.  

A veteran has two avenues through which he or she may obtain reimbursement for unauthorized emergency medical services rendered at a non-VA facility.  38 U.S.C. §§ 1725, 1728 (2012).

Among other things, Section 1728 requires that the need for emergency medical treatment be associated in one of several ways with an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program.  The record does not show that the Veteran had any service connected disabilities or that he was participating in a vocational rehabilitation program.  Thus, the provisions of 38 U.S.C. § 1728 are not applicable.

Notwithstanding the foregoing, payment or reimbursement for emergency medical services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C. § 1725 and 38 C.F.R. §§ 17.1000-1008 (2017).  To be eligible for reimbursement under this authority, a number of conditions must be satisfied.  Among those conditions is the requirement that a claimant file a claim for reimbursement within 90 days after the latest of the following: (1) the date that the veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

In this case the evidence clearly demonstrates that the appellant submitted her claims for reimbursement in 2013, more than 90 days after completion of the medical care in July 1, 2009.  She submitted the claim more than 90 days after the death of the Veteran and she has not asserted that she ever sought to obtain payment or reimbursement for the treatment from a third party.  The appellant does not dispute these facts, but rather, argues that she should not be penalized for not knowing of the Veteran's potential entitlement to reimbursement.  Unfortunately there is no statutory or regulatory provision providing for an exception based on this assertion. 

That is not to say that retroactive reimbursement is prohibited entirely based on the untimeliness of the filing of a claim.  In 2012, the Secretary amended 38 C.F.R. § 17.1004 to codify the situations where VA could provide such retroactive reimbursement under 38 U.S.C. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615, 23,615 (Apr. 20, 2012).  Now, under 38 C.F.R. § 17.1004(f), VA may do so if the emergency care was rendered after July 19, 2001, but more than 90 days before May 21, 2012, and only if the claimant files a claim for reimbursement no later than one year after May 21, 2012.  38 C.F.R. § 17.1004(f) (2017).  In this case, the appellant's claims were received in August 2013, more than a year after May 21, 2012, and therefore this exception does not apply.

Inasmuch as VA received a claim for payment or reimbursement of the costs of care in August 2013, more than four years after the private medical services were rendered, the claim is untimely.  Given that untimeliness, the criteria for entitlement to reimbursement of unauthorized medical expenses incurred by the Veteran with Anesthesia Associates and Renal Care Consultants, between May 15, 2009 and July 1, 2009, are not met.




	(CONTINUED ON NEXT PAGE)


The appellant's claim for payment or reimbursement lacks legal merit and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran with Anesthesia Associates and Renal Care Consultants, between May 15, 2009 and July 1, 2009, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


